—In an action for a divorce and ancillary relief, the husband appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Nassau County (Covello, J.), dated September 12, 2001, which, inter alia, awarded the wife temporary child support of $475 per week and an interim counsel fee of $25,000, and directed that he maintain medical and dental insurance for her and the parties’ two children and pay all necessary unreimbursed medical expenses for the children.
Ordered that the order is modified by deleting therefrom the provision awarding the wife an interim counsel fee of $25,000; *522as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
Modifications of pendente lite awards should rarely be made by an appellate court (see Verderame v Verderame, 247 AD2d 609). However, such an award may be modified when it is “so prohibitive that the payor spouse is prevented from meeting his or her own financial obligations” (Stanton v Stanton, 211 AD2d 781 [internal quotation marks omitted]). Here, the Supreme Court’s award of pendente lite child support to the wife should not be disturbed, as the husband did not demonstrate that the award left him unable to meet his own financial obligations. However, the award of an interim counsel fee of $25,000 to the wife must be vacated as, upon this record, the wife did not demonstrate that she lacked sufficient funds of her own to compensate counsel at this stage of the litigation.
The husband’s remaining contentions are without merit. Santucci, J.P., McGinity, Luciano and Schmidt, JJ., concur.